UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1036



WALTER E. BESS, JR.; DONNA G. BESS,

                                            Plaintiffs - Appellants,

          versus


JUDGE TAYLOR; CORPORAL WAMSLEY, Badge 256;
CITY OF HUNTINGTON, WEST VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CA-98-0539)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter E. Bess, Jr., Donna G. Bess, Appellants Pro Se. Richard
Gregory McNeer, CAMPBELL, WOODS, BAGLEY, EMERSON, MCNEER & HERNDON,
Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants filed an untimely notice of appeal. We dismiss for

lack of jurisdiction.   The time periods for filing notices of ap-

peal are governed by Fed. R. App. P. 4.   These periods are “manda-

tory and jurisdictional.”    Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).    Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders. Fed. R. App. P. 4(a)(1).    The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on December 4, 1998;

Appellants’ notice of appeal was filed on January 5, 1999, which is

beyond the thirty-day appeal period.   Appellants’ failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lants’ appeal.   We therefore dismiss the appeal.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                           DISMISSED




                                  2